         Case 5:19-cv-00963-OLG Document 100 Filed 09/09/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DR. GEORGE RICHARDSON, ROSALIE                 §
WEISFELD, AUSTIN JUSTICE COALITION,            §
COALITION OF TEXANS WITH DISABILITIES,         §
MOVE TEXAS CIVIC FUND, and LEAGUE OF           §
WOMEN VOTERS OF TEXAS,                         §
      Plaintiffs,                              §
                                               §
v.                                             §               No. 5:19-cv-00963
                                               §
TEXAS SECRETARY OF STATE; TRUDY                §
HANCOCK, in her official capacity as Brazos    §
County Elections Administrator; and PERLA      §
LARA, in her official capacity as City of      §
McAllen, Texas Secretary,                      §
       Defendants.                             §

                    DEFENDANT SECRETARY OF STATE’S NOTICE OF APPEAL

       Notice is hereby given that Defendant Ruth R. Hughs, in her Official Capacity as Texas

Secretary of State, hereby appeals to the United States Court of Appeals for the Fifth Circuit from the

Memorandum Opinion and Order entered on September 8, 2020 in the above-captioned cause. (Dkt.

99).

                                               Respectfully submitted,

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Civil Litigation

                                               THOMAS A. ALBRIGHT
                                               Chief for General Litigation Division

                                               /s/ Anne Marie Mackin
                                                   1
         Case 5:19-cv-00963-OLG Document 100 Filed 09/09/20 Page 2 of 2



                                              ANNE MARIE MACKIN
                                              Texas Bar No. 24078898
                                              Assistant Attorney General
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2798 | FAX: (512) 320-0667
                                              anna.mackin@oag.texas.gov

                                              ATTORNEY FOR DEFENDANT
                                              TEXAS SECRETARY OF STATE

                                    CERTIFICATE OF SERVICE
     I certify that that on September 9, 2020, this document was filed electronically via the Court’s
CM/ECF system, causing electronic service upon all counsel of record.

                                              /s/ Anne Marie Mackin
                                              ANNE MARIE MACKIN
                                              Assistant Attorney General




                                                 2
